Citation Nr: 0603604	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1968 until May 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Huntington, 
West Virginia.

It is noted that the veteran's application in March 2003 
raised claims of entitlement to service connection for liver 
and foot damage, as secondary to his hepatitis.  He also 
claimed heart problems secondary to PTSD.  As service 
connection is not presently in effect for either hepatitis or 
PTSD, the veteran is not entitled to secondary service 
connection as a matter of law.  It is unclear whether he 
wishes to pursue claims of entitlement to direct service 
connection for these issues.  Therefore, these matters are 
referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has reviewed the evidence of record and finds that 
additional development is required in order for VA to satisfy 
it's obligations under the VCAA.  

With respect to the duty to assist, it is observed that 
evidence appears to be outstanding in the present case.  
Specifically, at his videoconference hearing before the 
undersigned in December 2005, the veteran indicated that he 
had donated plasma at either Akron City Hospital or the Akron 
Blood bank shortly following his separation from service.  
While a review of the record does reveal records from Akron 
City Hospital (an apparent subsidiary of Summa Health 
Systems), such documents are dated in 2002.  No records from 
that facility proximate to the veteran's discharge have been 
associated with the claims file.  Indeed, there is no 
indication of any attempts to obtain such records during the 
time frame at issue.  As such, additional development is 
warranted.  

Regarding the veteran's PTSD claim, he asserted at the 
December 2005 videoconference hearing that he had received 
psychiatric treatment from the VA Medical Center in 
Huntington, West Virginia.  The only VA clinical reports 
currently affiliated with the claims file are from 
Clarksburg.  Therefore, it appears that there are additional 
VA treatment records that must still be obtained.  

Further regarding the veteran's PTSD claim, the veteran 
testified in December 2005 that, immediately upon his arrival 
in Vietnam there was a bombing at Cam Rahn Bay.  A review of 
his personnel file reveals that his assignment in Vietnam 
began in January 1970.  As it does not appear that any effort 
has been undertaken to acquire unit records which may verify 
the stressor, such should be accomplished.

Accordingly, this case is REMANDED to the AMC for the 
following actions:


1.  The AMC should contact the Akron City 
Hospital and the Akron Blood Bank and 
request any records of treatment 
pertaining to the veteran dated from 1970 
to 1975.  If no records can be located, 
the claims file must so indicate.

2.  The AMC should contact the VA Medical 
Center in Huntington, West Virginia, and 
request any records pertaining to the 
veteran dated from 2002 to the present.  
If no records can be located, the claims 
file must so indicate.

4.  The AMC should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) and request unit records 
for the 46th Ord Co, USARPAC, to 
determine if the unit encountered bombing 
at Cam Ranh Bay in January 1970 or 
February 1970.  The veteran must be 
informed of the results of the search.

5.  If this stressor is verified, then 
the veteran should be afforded a VA 
psychiatric examination to determine if 
he has PTSD under the criteria in DSM IV, 
based on this stressor alone.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review.  All appropriate testing should 
be undertaken in connection with the 
examination.  If PTSD is diagnosed, the 
doctor should fully explain why the 
stressor is considered sufficient under 
DSM-IV.  The physician should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

